Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 1 of 11. PageID #: 954




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



 BRYAN ANTHONY REO,                          )       CASE NO. 1:19CV2589
                                             )
                       Plaintiff,            )       SENIOR JUDGE
                                             )       CHRISTOPHER A. BOYKO
               vs.                           )
                                             )       OPINION AND ORDER
 MARTIN LINDSTEDT,                           )
                                             )
                       Defendant.            )


 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Magistrate Judge’s Report &

 Recommendation (ECF DKT #52) recommending that the Court deny the Motion (ECF DKT

 #45) of Defendant Martin Lindstedt to Amend to Add Additional Co-Conspirators/Counter

 Defendants. For the following reasons, the Court adopts the Report & Recommendation and

 denies Defendant’s Motion to Amend.

                              I. FACTUAL BACKGROUND

        Plaintiff Bryan Anthony Reo is an Ohio resident who is authorized to practice law in

 Ohio. Defendant is a pastor at the Church of Jesus Christ Christian/Aryan Nations of

 Missouri located in Granby, Missouri. Defendant is representing himself in this action.
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 2 of 11. PageID #: 955




         Plaintiff filed a previous lawsuit for Defamation per se and False Light Invasion of

 Privacy against Defendant and his church in the Lake County Court of Common Pleas. In

 June 2019, a jury awarded Plaintiff $105,000 in damages against Defendant and his church.

 Of that amount, only $400 was awarded against the church. Defendant has appealed that

 judgment.

         In August 2019, statements accusing Plaintiff of bribing a Missouri state judge with

 sexual favors appeared on a white nationalist website. In September, more statements were

 published accusing Plaintiff of an incestuous relationship with his father and of having

 an extramarital affair. In response to the publication of these statements, Plaintiff filed

 two more actions against Defendant in state court, alleging Common Law Defamation, False

 Light and Intentional Infliction of Emotional Distress. Plaintiff’s wife and father filed two

 separate state court actions asserting the same claims. Defendant subsequently removed all

 four cases pursuant to 28 U.S.C. § 1441 on federal question and diversity grounds. Defendant

 contends that these four cases represent a coordinated effort by Plaintiff, his family and his

 lawyers to “steal” Defendant’s 1800-acre property in South Dakota.

         Defendant’s proposed amendments relate to two out-of-state court cases in which

 Lindstedt is or was a party. In a Missouri state court action, Defendant sued the City of

 Granby, Missouri; the former mayor of Granby, Travis Gamble; the current mayor, Ira

 Hawkins; members of the Granby City Council; Granby City Clerk, Lawna Price; and

 Missouri state court judges, Gregory Stremel and Kevin Lee Selby, for conspiring to issue an

 unfounded domestic protection order against him for having mocked and insulted city

 officials.


                                                -2-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 3 of 11. PageID #: 956




        Attorney Brian Goldstein of Cummings, McClorey, Davis & Acho PLC

 represented the defendants in the action. Missouri Assistant Attorney General Caleb Wagner,

 on behalf of the Missouri Attorney General (current United States Senator) Josh Hawley,

 defended the two state judges. Judge Charles Curless presided over the case. Ultimately,

 Judge Curless dismissed Defendant’s action as frivolous and imposed $4,000 in

 sanctions against him. On October 14, 2019, Plaintiff allegedly sent Defendant an email

 informing him that for the consideration of $1,000, he was assigned the right to enforce and

 collect on the sanctions judgment. (ECF DK #45-1).

        Based upon these incidents in Missouri, Defendant seeks to add “counterclaims”

 against the City of Granby, Judge Curless, the State of Missouri, Senator Hawley, Goldstein,

 Cummings & McClorey, Gamble, Hawkins, Lawna Price, David Price, and Granby

 City Council Members, Ashley Edgemon, Joyce Mann, Will Barrett, and JoAnn Lamp, for

 engaging in a conspiracy against him. Defendant seeks declaratory and injunctive relief

 against the City, the State of Missouri, Judge Curless and Josh Hawley. Defendant prays for

 compensatory and punitive damages against the past and current mayors, past and present

 council members, Attorney Goldstein and his firm for selling the “fraudulent” sanction

 judgment to Plaintiff Reo.

        In the pending South Dakota case, Plaintiff alleges that Defendant fraudulently

 transferred his real property to his sister. Plaintiff is suing to undo the fraudulent transfer and

 to foreclose on the real property to satisfy the $105,000 Ohio judgment awarded in his favor.

 Attorney Robert Konrad represents Plaintiff in the South Dakota action.

        Now, Defendant wishes to amend in the instant matter and add the State of South


                                                 -3-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 4 of 11. PageID #: 957




 Dakota, the Stanley County Court, Konrad and Konrad’s current and former law firm for

 abusing legal process by seeking to enforce an out-of-state judgment against him while his

 appeal is still pending in Ohio. Defendant seeks declaratory and injunctive relief against

 South Dakota and the Stanley County Court to delay the enforcement proceedings. He seeks

 compensatory and punitive damages against Konrad and his firm, as well as Konrad’s

 disbarment.

        Plaintiff filed an Opposition (ECF DKT #46) to the Motion to Amend and focuses on

 the South Dakota litigation. Plaintiff argues that Defendant’s proposed claims against

 Attorney Konrad are futile because Konrad is not amenable to suit in Ohio and is immune

 from liability for representing Plaintiff in South Dakota. Plaintiff also argues that any

 purported disciplinary proceedings involving Konrad are for the South Dakota courts to

 pursue. Plaintiff contends that permitting Defendant to amend his pleadings now would

 prejudice the “Third-Party Defendants” who have already filed and fully briefed their

 dispositive motions in the within lawsuit.

        On August 12, 2020, the Magistrate Judge issued his Report & Recommendation

 (ECF DKT #52). He recommends that Defendant’s Motion to Amend (ECF DKT #45) be

 denied on the grounds of futility, delay and prejudice.

        On August 26, 2020, Defendant filed his Objections (ECF DKT #62). Defendant

 insists that he has the right to challenge the “bogus” domestic protection order and “bogus”

 sanctions judgment issued out of the Missouri court. Defendant argues that the claims are

 related to this litigation because Plaintiff took assignment of the Missouri sanctions judgment

 and because Plaintiff is attempting to enforce the Ohio judgment in South Dakota while the


                                                -4-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 5 of 11. PageID #: 958




 Ohio state appellate process is still pending.

                                 II. LAW AND ANALYSIS

 Fed.R.Civ.P. 72(b) Standard

           Under Federal Rule 72(b) and 28 U.S.C. § 636, the district court is required to

 review de novo any portion of the Magistrate Judge’s Report to which a specific

 objection is made. A party who fails to file an objection waives the right to appeal.

 U.S. v. Walters, 638 F.2d 947, 950 (6th Cir. 1981).

           In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Supreme Court held: “It does not

 appear that Congress intended to require district court review of a magistrate judge’s factual

 or legal conclusions, under a de novo or any other standard, when neither party objects to

 those findings.” “A party may not file a general objection to the entirety of the magistrate’s

 report.” Ayers v. Bradshaw, No. 3:07CV2663, 2008 WL 906100, at *1 (N.D. Ohio March 31,

 2008) (citing Howard v. Sec’y of Health and Human Services, 932 F.2d 505, 508-09 (6th Cir.

 1999)).

           Local Rule 72.3(b) reads in pertinent part:

           The District Judge to whom the case was assigned shall make a de novo
           determination of those portions of the report or specified proposed findings or
           recommendations to which objection is made and may accept, reject, or modify, in
           whole or in part, the findings or recommendations made by the Magistrate Judge.

 Motion to Amend

           Fed.R.Civ.P. 15(a)(2) reads in part, “The court should freely give leave [to amend]

 when justice so requires.” This liberal amendment policy is not without limits. The Sixth

 Circuit has observed: “A motion to amend a complaint should be denied if the amendment is

 brought in bad faith, for dilatory purposes, results in undue delay or prejudice to the opposing

                                                  -5-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 6 of 11. PageID #: 959




 party, or would be futile.” Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir.2010) (citing

 Crawford v. Roane, 53 F.3d 750, 753 (6th Cir.1995)).

           Delay, by itself, “does not justify denial of leave to amend.” Morse v. McWhorter,

 290 F.3d 800 (6th Cir.2002). (Emphasis added).

           “In determining what constitutes prejudice, the court considers whether the assertion

 of the new claim or defense would: require the opponent to expend significant additional

 resources to conduct discovery and prepare for trial; significantly delay the resolution of the

 dispute; or prevent the plaintiff from bringing a timely action in another jurisdiction.” Phelps

 v. McClellan, 30 F.3d 658, 663 (6th Cir.1994).

           “A proposed amendment is futile if the amendment could not withstand a Rule

 12(b)(6) motion to dismiss.” Cicchini v. Blackwell, 127 F.App’x 187, 190 (6th Cir. 2005),

 citing Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 518 (6th Cir. 2001).

 Magistrate Judge’s Findings and Recommendations

           The Magistrate Judge emphasizes that permitting amendment at this juncture would

 result in undue delay and prejudice. The Court has already permitted amendments to

 Defendant’s Answer and “Counterclaims.” (ECF DKT #17). “Third-Party Defendants” have

 filed dispositive motions pursuant to the case management schedule; the Magistrate Judge has

 made his recommendations; and each dispositive motion is now before the District Judge for

 review.

           As a practical procedural matter, the Magistrate Judge notes that Defendant’s

 proposed pleadings cannot be Counterclaims:

           Lindstedt’s claims against parties other than Bryan Reo cannot be
           counterclaims; counterclaims can only be asserted against the party who sued a

                                                 -6-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 7 of 11. PageID #: 960




        defendant. What Lindstedt is attempting is the statement of claims against
        non-parties or what is described as third party practice (for which he would
        have been required to file a third party complaint). Fed. R. Civ. P. 14. (See
        e.g., Report & Recommendation ECF DKT #50 at fn. 2).

        The Magistrate Judge finds that Defendant’s proposed amendments are futile for a

 number of reasons.

 Missouri claims

        Even if the Court were to treat Defendant’s claims as Permissive Counterclaims, they

 fail for lack of subject matter jurisdiction. There is a lack of complete diversity because

 Defendant is a Missouri resident. Moreover, there is no federal question raised by

 Defendant’s purported state law claims of abuse of process and civil conspiracy.

        Defendant cannot establish personal jurisdiction pursuant to Ohio’s long-arm statute

 and in conformity with constitutional due process. See Ohio Rev. Code § 2307.382.

 Defendant has not alleged that the additional parties have transacted business in Ohio, have

 committed tortious conduct in Ohio nor caused tortious injury to an Ohio citizen. There are

 no meaningful contacts with the State of Ohio such as to justify the exercise of jurisdiction

 over the Missouri and South Dakota parties.

 Claims against Missouri and South Dakota

        Private suits in federal court against the State of Missouri and the State of South

 Dakota are barred by the Eleventh Amendment to the United States Constitution.

 Furthermore, neither State has consented to federal jurisdiction as relates to Defendant’s

 alleged claims.

 Immunity

        Judicial immunity forecloses civil actions against Missouri State Judge Curless and

                                                -7-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 8 of 11. PageID #: 961




 the Stanley County Court in South Dakota arising out of conduct in the scope of judicial

 duties.

           The named Missouri and South Dakota public officials are also immune unless their

 actions were outside the scope of their official duties or violated clearly established

 constitutional rights.

 Failure to state cognizable claims

           The challenges Defendant makes to state court decisions and judgments are not

 properly addressed as civil conspiracy claims in federal court. The federal court does not sit

 as an appellate tribunal.

           If Defendant’s claims are construed as abuse of process, Defendant must sufficiently

 allege an illegal, improper, perverted use of process, done for an improper purpose and

 resulting in damage. See, Impey v. Clithero, 553 S.W.3d 344, 349 (Mo. Ct. App. 2018);

 Noble v. Am. Nat’l Prop. & Cas. Ins. Co., 297 F. Supp. 3d 998, 1007 (D.S.D. 2018)

 (citing Miessner v. All Dakota Ins. Assocs., Inc., 515 N.W.2d 198, 204 (S.D. 1994)).

           Requesting the imposition of sanctions for a frivolous lawsuit, as allegedly occurred in

 Granby, Missouri, is a legitimate use of legal process. Similarly, assigning the right to collect

 on a judgment upon payment of due consideration is a legitimate use of legal process.

           Defendant challenges the authority of the South Dakota courts to proceed against him

 with Plaintiff’s fraudulent transfer and foreclosure litigation, because his appeal of the Lake

 County, Ohio judgment is still pending. However, this dispute should be addressed by

 Defendant seeking a stay in the South Dakota case, not by introducing third-party claims into

 this defamation lawsuit.


                                                 -8-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 9 of 11. PageID #: 962




         In a related matter, Defendant wishes to sue Attorney Konrad for his representation of

 Plaintiff in South Dakota. Konrad’s actions as a practicing attorney in South Dakota are

 within the purview of that state’s bar association and disciplinary counsel. Konrad has not

 appeared here nor violated any professional responsibility obligations in this Court’s

 presence.

 Defendant’s Objections

         In his timely Objections (ECF DKT #62), Defendant repeats the same grievances he

 has with the individuals, officials and governmental entities in Missouri and South Dakota

 that he outlines in his original Motion to Amend.

         Defendant does not dispute the facts and law as laid out by the Magistrate Judge in his

 Report & Recommendation. Rather, Defendant contends that the co-conspirators and

 counter-defendants should defend their actions in their own Rule 12(b)(2) and Rule 12(b)(6)

 motions. Defendant argues that it should not be the Magistrate Judge’s place to speak for

 them or “give them a free pass.” In fact, the Magistrate Judge is specifically authorized by the

 federal and local rules to review and recommend whether Defendant’s claims against these

 proposed new parties can be sustained under this Court’s limited subject matter jurisdiction.

 The Magistrate Judge’s recommendations are in no way a showing of favoritism to either

 side.

         Another point Defendant raises is that if South Dakota law allows Plaintiff and his

 lawyer to sue him for fraudulent transfer, then Defendant can lawfully counter with lawsuits

 to freeze their assets and compel disgorgement. This may be Defendant’s justification for his

 amendments but it does not save his claims or “counterclaims” from the many serious


                                               -9-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 10 of 11. PageID #: 963




  jurisdictional, procedural and legal bars against them.



                                III. CONCLUSION

         In his Objections, Defendant does not raise any areas of disagreement with the

  applicable law or relevant facts as outlined in the Magistrate Judge’s Report &

  Recommendation. Defendant merely repeats the conduct of the proposed “counter-

  defendants” and presents their actions under the umbrella of conspiracy or abuse of process.

  Such generalized objections have the same effect as an utter failure to object. Howard, 932

  F.2d at 509.

         Therefore, the Court adopts the Report & Recommendation of the Magistrate Judge

  (ECF DKT #52) and denies the Motion (ECF DKT #45) of Defendant Martin Lindstedt to

  Amend to Add Additional Co-Conspirators/Counter Defendants. In light of this ruling, the

  Motion (ECF DKT #55) of Plaintiff Bryan Anthony Reo to Strike Defendant’s Reply Brief is

  denied as moot.



         IT IS SO ORDERED.

         DATE: March 23, 2021


                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                                -10-
Case: 1:19-cv-02589-CAB Doc #: 89 Filed: 03/23/21 11 of 11. PageID #: 964




                                       -11-
